Title: To John Adams from Robert Morris, 25 September 1782
From: Morris, Robert
To: Adams, John



Philadelphia September 25th: 1782
Sir

Your letter of the 22nd April has been delivered to me by Mr. Peter Paulus to whom I shall most chearfully Afford such advice or countenance as he may stand in need of. But it seems this Gentlemans wants are not confined to those Points, he applies to me for a Supply of Money to set up his Trade, I have explained that your desires in his favor do not extend to the advance of Money, and I am exposed by my Station to too many such Applications, they have indeed proved extreamly inconvenient and I am compelled to resist them all in my Power, it is probable that I shall be obliged to Number this Gentleman in the list of those whose Necessities encrease my advances.
I congratulate your Excellency most Sincerely on the event of the 19th April from which I hope and expect that our Country will derive essential benefits.

With great Respect and Esteem I have the Honor to be Your Excellencys most obedient & hble Servt:
Robt Morris

